In the

      United States Court of Appeals
                      For the Seventh Circuit
                          ____________________  

Nos.  12-­‐‑3658  &  13-­‐‑1295  
JAYESH  KUMAR  SHAH,  
                                                                     Petitioner,  
                                         v.  

ERIC  H.  HOLDER,  JR.,  Attorney  General  of  the  United  States,  
                                                         Respondent.  
                          ____________________  

                     Petitions  for  Review  of  Orders  of  the  
                        Board  of  Immigration  Appeals  
                          ____________________  

    ARGUED  OCTOBER  8,  2013  —  DECIDED  DECEMBER  4,  2013  
                 ____________________  

    Before  BAUER,  POSNER,  and  EASTERBROOK,  Circuit  Judges.  
    EASTERBROOK,   Circuit   Judge.   Fifteen   years   after   his   1990  
conviction  for  aggravated  criminal  sexual  abuse,  Jayesh  Shah  
was   ordered   removed   to   India.   He   did   not   seek   judicial   re-­‐‑
view  of  that  order  but  did  file  a  motion  to  reconsider  and  pe-­‐‑
tition   for   review   of   its   denial.   He   contended   that   he   should  
have  been  granted  a  waiver  of  removal  under  §212(c)  of  the  
Immigration   and   Nationality   Act,   8   U.S.C.   §1182(c)   (1994  
ed.),  as  it  stood  before  its  repeal  in  1996.  That  argument  got  
Nos.  12-­‐‑3658  &  13-­‐‑1295                                                     2  

him   nowhere,   because   he   ignored   the   principal   ground   on  
which  the  immigration  judge  and  the  Board  of  Immigration  
Appeals  had  decided  against  him:  the  nature  of  his  crime  led  
officials   to   reject   his   application   as   a   matter   of   discretion,  
whether  or  not  he  remained  eligible  for  §212(c)  relief  despite  
the   repeal.   (Some   aliens   do   remain   eligible.   See   INS   v.   St.  
Cyr,   533   U.S.   289   (2001).)   Asking   this   court   to   declare   him  
eligible  was  pointless,  we  held,  because  he  had  lost  on  a  dis-­‐‑
cretionary  ground  independent  of  the  1996  law’s  effect.  Shah  
v.   Gonzales,   No.   05-­‐‑3786   (7th   Cir.   Sept.   26,   2006)   (nonprece-­‐‑
dential  order).  
     Shah  has  lived  in  India  since  2007.  In  2012  he  filed  a  mo-­‐‑
tion  to  reopen  the  proceedings  and,  after  the  BIA  denied  that  
motion,   a   motion   to   reconsider.   He   relied   on   Judulang   v.  
Holder,  132  S.  Ct.  476  (2011),  which  rejected  the  Board’s  con-­‐‑
clusion,  expressed  in  Matter  of  Blake,  23  I&N  Dec.  722  (2005),  
that  aliens  are  not  eligible  for  §212(c)  relief  unless  the  ground  
of  their  removal  was  comparable  to  a  ground  of  exclusion  in  
pre-­‐‑1996   practice.   The   Board   observed,   however,   that   Judu-­‐‑
lang  is  limited  to  the  question  of  eligibility,  while  Shah’s  re-­‐‑
quest  was  denied  as  an  exercise  of  discretion.  
    The  Board  also  observed  that  the  motion  to  reopen  is  un-­‐‑
timely.   Except   in   asylum   proceedings,   an   alien   has   only   90  
days   to   seek   reopening.   8   C.F.R.   §1003.2(c)(2).   Shah   waited  
more   than   six   years.   In   order   to   avoid   the   effect   of   the   mo-­‐‑
tion’s  untimeliness,  he  asked  the  Board  to  reopen  sua  sponte  
(that  is,  on  its  own  motion).  The  BIA  recognized  that  it  had  
the   authority   to   do   this   but   remarked   that   Shah’s   situation  
did  not  merit  a  favorable  exercise  of  discretion—not  only  be-­‐‑
cause  of  the  nature  of  his  crime  but  also  because  Shah  is  no  
longer  in  the  United  States.  
3                                                   Nos.  12-­‐‑3658  &  13-­‐‑1295  

    Shah  has  filed  two  petitions  for  judicial  review,  one  from  
the  order  declining  to  reopen  the  proceedings,  and  the  other  
from   the   order   declining   to   reconsider   that   order.   He   con-­‐‑
tends  that  Judulang  requires  the  Board  to  reopen  his  proceed-­‐‑
ings   and   that   the   Board   erred   in   giving   weight   to   his   2007  
departure  from  the  United  States.  A  major  hurdle  to  the  con-­‐‑
sideration  of  either  contention  is  the  90-­‐‑day  deadline  for  mo-­‐‑
tions   to   reopen.   In   an   effort   to   get   around   that   time   limit,  
Shah  asked  the  Board  to  reopen  the  proceedings  sua  sponte.  
     It   is   difficult   to   understand   how   action   in   response   to   a  
litigant’s   motion   could   occur   sua   sponte.   That   phrase   means  
action   on   a   tribunal’s   own   initiative.   If   the   tribunal   acts   in  
response  to  a  litigant’s  request,  the  step  is  not  on  its  own  ini-­‐‑
tiative.  Cf.  Calderon  v.  Thompson,  523  U.S.  538,  553–54  (1998).  
An   agency’s   power   of   self-­‐‑initiated   self-­‐‑correction   does   not  
imply  that  a  party  can  avoid  time  limits  by  asking  the  tribu-­‐‑
nal   to   engage   in   a   sham—and   it   would   be   pretense   for   an  
agency   or   court   to   claim   to   act   sua   sponte   when   it   is   just  
granting  a  litigant’s  motion.  A  litigant  could  ask  the  tribunal  
to  excuse  non-­‐‑compliance  with  a  time  limit;  that’s  effectively  
what  Shah  did;  but  such  a  request  is  not  a  proposal  that  the  
tribunal  act  on  its  own  initiative.  
    Shah   does   not   contend   that   the   BIA   is   authorized   to   ex-­‐‑
cuse   an   alien’s   noncompliance   with   the   90-­‐‑day   limit   in   8  
C.F.R.   §1003.2(c)(2).   Nor   does   he   contend   that,   if   the   Board  
has   such   power,   it   abused   its   discretion   in   denying   his   re-­‐‑
quest.  Instead  the  petitions  for  judicial  review  are  predicated  
on  the  idea  that  the  judiciary  can  review  the  Board’s  decision  
not   to   act   sua   sponte.   We   held   otherwise   in   Anaya-­‐‑Aguilar   v.  
Holder,   683   F.3d   369   (7th   Cir.   2012),   observing   that   a   court  
Nos.  12-­‐‑3658  &  13-­‐‑1295                                                    4  

has  no  law  to  apply,  because  neither  a  statute  nor  any  regu-­‐‑
lation  requires  the  Board  ever  to  reopen  sua  sponte.  
     If   the   Board   said   something   like:   “We   would   have   reo-­‐‑
pened  this  proceeding,  except  that  the  alien  wrote  an  op-­‐‑ed  
piece  that  critiques  immigration  policy,  so  we  have  decided  
not  to  help  him”,  that  violation  of  the  first  amendment  could  
be  reviewed  under  the  proviso  for  pure  questions  of  law  in  8  
U.S.C.  §1252(a)(2)(D).  See  Zambrano-­‐‑Reyes  v.  Holder,  725  F.3d  
744   (7th   Cir.   2013).   Shah   tries   to   bring   his   situation   within  
that  proviso,  but  it  does  not  assist  him.  
      The   Board’s   principal   reason   for   denying   Shah’s   belated  
application  for  relief  is  the  nature  of  his  crime  (a  sex  offense  
against  a  girl  under  the  age  of  ten).  That  crime  led  an  IJ  and  
the  Board  to  conclude  in  2005  that,  as  a  matter  of  administra-­‐‑
tive  discretion,  Shah  would  not  receive  §212(c)  relief  even  if  
St.   Cyr   places   him   in   the   category   of   those   still   eligible   for  
consideration.  Since  the  agency  was  (and  remains)  unwilling  
to   grant   him   that   benefit,   it   did   not   matter   whether   he   was  
eligible.  And  by  the  time  Shah  moved  to  reopen  in  2012,  he  
needed   two   favorable   exercises   of   discretion:   first   to   reopen  
the  proceedings,  and  then  to  grant  §212(c)  relief.  The  Board  
stated   that   the   nature   of   his   crime   justifies   an   unfavorable  
decision  at  each  discretionary  step.  
     Shah   could   have   sought   judicial   review   of   the   Board’s  
2005  decision,  but  he  did  not.  He  asked  us  to  review  only  the  
Board’s  decision  declining  to  rehear  its  original  order—and,  
in  seeking  our  review,  he  did  not  contest  the  Board’s  conclu-­‐‑
sion  that  the  nature  of  his  crime  meant  that  he  would  not  be  
allowed   to   stay   in   the   United   States   whether   or   not   he   was  
eligible   under   §212(c).   That’s   why   we   held   in   2006   that   the  
eligibility   issue   was   not   properly   presented.   Now,   in   2013,  
5                                                   Nos.  12-­‐‑3658  &  13-­‐‑1295  

Shah   wants   us   to   direct   the   Board   to   reconsider   a   question  
that  Shah  himself  bypassed  in  2006.  Whatever  the  permissi-­‐‑
ble   scope   of   sua   sponte   reopenings,   the   Board   is   entitled   to  
conclude  that  an  alien  cannot  avoid  the  consequences  of  his  
own   litigation   strategy   by   filing   years-­‐‑late   requests   with   a  
“sua   sponte”   label   attached.   And   because   the   discretionary  
question   that   Shah   bypassed   in   2006   remains   dispositive  
against  him,  the  two  legal  issues  that  he  has  briefed  in  2013  
could  not  support  a  decision  in  his  favor.  
     Not   that   either   of   those   legal   contentions   is   sound.   Alt-­‐‑
hough  Marin-­‐‑Rodriguez  v.  Holder,  612  F.3d  591  (7th  Cir.  2010),  
holds  that  the  Board  has  the  power  to  reopen  a  removal  pro-­‐‑
ceeding   after   an   alien   has   left   this   nation,   it   recognizes   that  
the   alien’s   current   location   is   a   factor   that   the   Board   may  
consider  in  considering  a  request  that  an  order  of  removal  be  
set  aside.  
    Section  212(c)  allowed  the  agency  to  provide  relief  to  an  
alien   who   had   lived   in   the   United   States   for   at   least   seven  
years   and   whose   deportation   would   cause   hardship.   After  
an  alien  has  left  the  United  States  and  adjusted  to  life  in  his  
native   country,   the   hardship   of   changing   countries   has   oc-­‐‑
curred.   Perhaps   a   return   could   curtail   ongoing   hardship;  
that’s  one  reason  why  the  Board  is  allowed  to  entertain  ap-­‐‑
plications  by  aliens  residing  in  their  home  countries;  but  the  
change   of   residence   alters   the   balance   of   equities   under  
§212(c)  and  similar  statutes.  The  Board  therefore  did  not  vio-­‐‑
late   any   rule   of   law   in   considering   Shah’s   current   location  
when  deciding  whether  to  exercise  discretion  in  his  favor.  
    As   for   Judulang:   Shah   assumes   that   administrative   agen-­‐‑
cies  must  apply  all  new  decisions  retroactively  but  does  not  
explain  why.  Nothing  in  the  statutes  or  regulations  govern-­‐‑
Nos.  12-­‐‑3658  &  13-­‐‑1295                                                  6  

ing   immigration   proceedings   requires   the   agency   to   reopen  
closed   proceedings   whenever,   years   later,   the   Supreme  
Court  or  a  court  of  appeals  disagrees  with  the  Board’s  legal  
conclusions.  
       Regulation   1003.2(c)(2)   is   for   immigration   proceedings  
what   Fed.   R.   Civ.   P.   60(b)(6),   which   authorizes   federal   dis-­‐‑
trict   courts   to   reopen   final   judgments,   is   for   civil   litigation.  
District   courts   cannot   use   Rule   60(b)(6)   to   apply   new   deci-­‐‑
sions  retroactively  to  closed  civil  cases.  See,  e.g.,  Gonzalez  v.  
Crosby,   545   U.S.   524,   536–38   (2005);   Ackermann   v.   United  
States,  340  U.S.  193  (1950).  Immigration  proceedings  also  are  
civil,  and  it  is  hard  to  see  why  what  is  forbidden  in  other  civ-­‐‑
il   litigation   should   be   compulsory   in   immigration   proceed-­‐‑
ings.  Even  in  criminal  prosecutions,  full  retroactivity  is  a  rare  
exception  to  the  norm  that  final  judgments  survive  changes  
in  the  law.  See,  e.g.,  Whorton  v.  Bockting,  549  U.S.  406  (2007).  
Judulang  applies  to  all  immigration  cases  that  were  pending  
on   the   day   of   its   release,   but   the   Board   need   not   reopen  
closed  cases  in  order  to  apply  its  holding.  
       The  petitions  for  review  are  dismissed.